DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/14/2022 has been entered.

Election/Restrictions
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention as elected/claimed for the following reasons: Claim 24 which states “the primer includes 40-60% of hydroxyethylene methacrylate, 40-60% of phosphate dimethacrylate, and 0.1-1.0 % of starter” is drawn to a the unelected inventions of Group II (Claims 8-12) and Group III (claims 13-17) which contains the method claims 9 and 14 of providing the primer with this composition as set forth in the restriction requirement mailed on 6/15/2021.
Applicant has received an action on the merits (mailed 12/14/2021) for the elected Group V (Claims 20-21) invention.  Accordingly, claim 24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	
Status of Claims
Claim(s) 4-21 and 23-24 is/are pending, claims 4-19 and 24 are in withdrawn status. Applicant cancelled claims 1-3 and 22.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts that Hillebrand does not disclose the light-curing brace is applied in the form of lines (Remarks Page 6).
	Examiner’s Response:
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. Applicant asserts this because Hillebrand discloses covering the entire nail (Remarks Page 6). However, the claim language is not discussing the final formation of the brace on the nail, but claims “application of a light-curing brace in form of lines to the nail”; wherein as Hillebrand states, “The application itself can occur through existing mechanical application processes, for example by dipping the fingernail or toenail in a liquid compound, by layered brushing of the compound, or by spray painting. Preferably the at least one layer will be applied with a brush onto the complete nail plate. The application may also preferably occur in multiple steps or levels, to achieve an extremely uniform, meaning planar distribution of the compound on the nail plate”, wherein application of the light-curing brace through “brushing” is applying the light-curing brace in the form of lines as the motion of brushing is in a line motion. As such, Examiner maintains that Hillebrand still anticipates the language of claim 20. Examiner does note that Hillebrand does not disclose the new language of new claim 23.


Second Argument:
	Applicant asserts that the recitation of “while the nail is held in the desired shape” in claim 1 refers to the time in which photopolymerization is illuminated, whereas Hillebrand does not provide this feature (Remarks Page 6).
	Examiner’s Response:
	Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. Hillebrand [0030] discloses wherein the shape of the nail curvature is altered during the treatment (polymerization) step b and is then thus held at this desired curvature via the layers 3 and 4 during the polymerization reaction occurring. Thus Examiner disagrees with Applicant’s assertation that Hillebrand does not disclose this.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillebrand (US 20120191033 A1).
Regarding claim 20, Hillebrand discloses a method for performing a nail correction for a human or animal toenail or fingernail (See [0016] “the disclosure relates to a method for correcting a fingernail or toenail”) (see [0017] wherein this is for any human or animal nail) by application of a primer 3 (a first layer 3, see [0045], see TheFreeDictionary, https://www.thefreedictionary.com/primer, wherein a primer is something that primes and “to prime” according to Merriam Webster, https://www.merriam-webster.com/dictionary/prime, means “to apply the first coating” wherein a layer and a coating are equivalent especially as the first layer 3 is applied as a coating [0047]) containing one or more photopolymerisable compounds (see [0046] wherein the primer 3 can have the characteristics as disclosed throughout the disclosure, see [0019] wherein the layer, thus primer, comprises a compound that includes a photo-polymerizable compound) and illuminating said primer 3 with a light source to initiate polymerization (see [0027] wherein the compound has polymerization triggered by UV or visible light, also see [0033-0034]) followed by application of a light-curing brace 4 (see [0045] wherein there is a second layer 4 applied, see [0047] wherein the second layer causes correction of the nail and thus may be termed a “brace” as it is supporting and forcing a nail therapeutically, see [0046] wherein the layer 4 can have the characteristics as disclosed throughout the disclosure and thus may be light cured (polymerized) as described in [0023, 0027]) in form of lines to the nail (see [0018] wherein the layer/brace 4 is applied to the nail via “brushing” with a brush wherein this implicitly describes a method of applying “in the form of lines” as brushing involves sweeping back and forth motions with a bristle based tool (brush) that would form lines), the light-curing brace 4 containing one or more photopolymerisable compounds (see [0019] wherein the brace/layer 4 may comprise photo-polymerizable compounds) and illuminating said one or more photopolymerisable compounds with a light source to initiate polymerization (see [0027] wherein the compound has polymerization triggered by UV or visible light, also see [0033-0034]) while the nail is held in a desired shape (see [0030] wherein the shape of the nail curvature is altered during the treatment (polymerization) step b and is then “held” at this desired curvature via the layers 3 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand (US 20120191033 A1) in view of Sunaga (US 20110301313 A1).
Regarding claim 21, Hillebrand discloses the method of claim 20 above.
Hillebrand further discloses the illuminating steps are made by application of blue light of 450 nm (see [0073] wherein the method of using light polymerization involves the usage of 450 nm) for a time of 5 seconds to 60 seconds ([0073] application time of 1 minute which is 60 seconds).
Hillebrand is silent on the application of 100 mW/cm2.
However, Sunaga teaches an analogous light curing method for photopolymerization [0124] utilizing a similar light wavelength near 450 nm (300 to 430 nm [0124]) wherein the applied power density is a maximum 100 mW/cm2 in order to ensure that the resulting polymerization is performed at an adequate speed and also does not result in deterioration of the resultant support/product [0124].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the blue light at a power density of 100 mW/cm2 as taught by Sunaga in order to ensure that the curing is adequately finished in the 60 second time amount and also ensure that there is no deterioration of the resultant product (See Sunaga [0124]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand (US 20120191033 A1) in view of Vironda (US 3981298 A).
Regarding claim 23, Hillebrand discloses the method of claim 20 above.
Hillebrand does not disclose wherein the light-curing brace is applied in the form of lines having a line width of 2-6 mm.
However, Vironda discloses an analogous nail brace 17 and method (Fig 1-10), wherein this nail brace 17 is an analogous liquid cured brace 17 (Col. 2 line 48- Col. 3 line 11), wherein this analogous brace 17 is applied in the form of lines (Fig. 4-5, 7, 9) having a line width of 1/8 inch to 3/16 inch (Col. 3 lines 15-17, 3.18 mm to 4.76 mm when converting to from inch to millimeter), wherein Vironda provides that this width is not critical and is the minimal width required in order to effect nail therapy with the brace (Col. 3 lines 12-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method Hillebrand such that the light-curing brace is applied in the form of lines having a line width of 3.18 mm to 4.76 mm (which finds obvious to range of 2-6 mm, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP § 2144.05.), in order to provide sufficient nail therapy with the nail brace while also saving material costs by Vironda providing that the entire nail need not be covered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070142498 A1 – provides light curing composition including hydroxyethylene methacrylate, phosphate dimethacrylate, and starter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        7/22/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786